In a proceed*697ing pursuant to Election Law article 16 to invalidate petitions designating Molly Klapper as a candidate in a primary election to be held on September 14, 1999, for the nomination of the Democratic Party as its candidate for Judge of the Civil Court of the City of New York from the 5th Civil (Municipal) Court District, Kings County, the appeal is from an order of the Supreme Court, Kings County (Shaw, J.), dated August 26, 1999, which, upon a decision and order of this Court dated August 18, 1999, remitting the matter to the Supreme Court, Kings County, for further proceedings, granted the petition.
Ordered that the order is affirmed, without costs or disbursements, for reasons stated by Justice Shaw at the Supreme Court. S. Miller, J. P., O’Brien, Ritter and Florio, JJ., concur. [See, 182 Misc 2d 51.]